Title: To Thomas Jefferson from Wilson Cary Nicholas, 2 May 1804
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Warren 2 May 1804
          
          If the most ardent hopes and wishes of your countrymen, cou’d have availed you wou’d have been spared that most cruel affliction that has fall upon you; you so fully command their affections that they participate most warmly in every thing that can interest you. in you their best affections and dearest hopes are concentrated. If the condolence and sympathy of a friend can in any manner alleviate distress, that of Millions will I hope have a proportionate effect. pardon me for this intrusion—My heart dictated it. I will only add, it is my most anxious hope, that in tenderness to your family, to your numerous personal friends, and to your country—that your own life may be long preserved and that the remainder of it may be unchequered by events that can excite an unpleasant pang. I this day received your favour of the 27th. of Apl. upon the subject of my appointment to the place of collector at Norfolk. I understood when I was at Monticello, that the appointment wou’d be made in  have it in  to Norfolk,  place, and  before I decided  only considerations that cause me to hesitate, are those that I mentioned to you: and I cannot be fully satisfied upon those points without being there in person. I will take the liberty to state the manner in which it wou’d be most convenient and agreeable to me, that this appointment shou’d be made. If Mr. Gallatin will write to Mr. Davis, that he may resign, and send his letter with a commission for me under cover to my brother, I will be in Richmond on friday or saturday in the next week, and will go on from thence immediately for Norfolk, in a day or two my determination will be made, if it is to accept, I will have Mr. Davis’s letter delivered in a proper manner, and instantly enter upon the duties of the office. If on the contrary I cannot undertake the business, I will immediately return the papers to you at Washington. My present impression is, that I shall take the office, but if I do not, it will be best on every account, that it shou’d not be known it was offered to me. If there is any thing improper in this course, I will go first to Norfolk, and will write you from thence whether I can undertake the employment or not. I should prefer the former mode as it wou’d save time and trouble, and wou’d be least likely to be misinterpreted. I will in all things proceed agreeable to the directions I may receive from you by the bearer, who I have directed to wait for an answer. if you expect to hear from Mr. Gallatin by the mail of tomorrow, you will be pleased to detain my servant until you have received your letters
          I am Dear Sir with the greatest respect your hum. Serv.
          
            W. C. Nicholas 
          
        